 
Exhibit 10.3(e)
 
 
Form Revised January 2007
 
 
Form of
 
 
FPIC INSURANCE GROUP, INC.
 
 
OMNIBUS INCENTIVE PLAN
 
 
RESTRICTED STOCK AWARD AGREEMENT
 
 
 
[Date]
 
 
 
 
[Name]
[Address]


 
In accordance with the terms of the Omnibus Incentive Plan (the “Plan”)
maintained by FPIC Insurance Group, Inc. (the “Company”), pursuant to action of
the Budget and Compensation Committee of the Company’s Board of Directors
(acting as the “Committee” as defined in the Plan), the Company hereby grants to
you (the “Participant”), subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (including Annex A hereto and all documents
incorporated herein by reference), an award of restricted shares of Company
common stock (the “Restricted Stock”), as set forth below:
 
 
Date of Grant:
 
_________________________________
Number of Shares of Restricted Stock:
_________________________________
Period of Restriction:
Date of Grant through _______________
Performance Goal:
N/A
 
Vesting Schedule:
 
The Shares of Restricted Stock subject to this
Award shall vest as follows:
 
1/3 shall vest on ____________________;
1/3 shall vest on ____________________; and
1/3 shall vest on ____________________;
provided, that the Participant remains
employed through each such vesting date.
 

 

--------------------------------------------------------------------------------


THESE SHARES OF RESTRICTED STOCK ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX
A HERETO AND THE PLAN.
 
Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Restricted Stock Award Agreement.
 
All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein. To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern. The Participant hereby acknowledges receipt of a copy of this Restricted
Stock Award Agreement including Annex A hereto and a copy of the Plan and agrees
to be bound by all the terms and provisions hereof and thereof.
 
 

    FPIC INSURANCE GROUP, INC.  
 

 
 
By:  
 

--------------------------------------------------------------------------------

 

   
Agreed:
 
 
 

--------------------------------------------------------------------------------

 
Attachment: Annex A
 

 

--------------------------------------------------------------------------------


 
ANNEX A
 
TO
 
FPIC INSURANCE GROUP, INC.
 
OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
      It is understood and agreed that the Award of Restricted Stock evidenced
by the Restricted Stock Award Agreement to which this is annexed and a part is
subject to the following additional terms and conditions:
 
 
1.   Forfeiture and Transfer Restrictions.
 
A.   Forfeiture Restrictions. Except as provided otherwise in the Participant's
employment, severance or other agreement (if applicable) (any such applicable
provisions of which being referred to herein as the “Applicable Provisions”) and
except as otherwise provided in Section 2 of this Annex A, in the event of the
Participant's termination of employment (as defined below) during the Period of
Restriction (as set forth in the Restricted Stock Award Agreement), any unvested
portion of this Restricted Stock Award shall be forfeited as of the date of
termination. Any Applicable Provisions shall be deemed incorporated into and a
part of the Restricted Stock Award Agreement.
 
B.   Transfer Restrictions. The Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated prior to vesting.
 
2.   Termination of Employment due to Death or Permanent and Total Disability.
If the Participant's employment is terminated due to the Participant's death or
Permanent and Total Disability (as that term is defined in Code § 22(e)(3)), any
unvested portion of this Restricted Stock Award shall immediately vest as of the
date of such termination of employment.
 
3.   Change in Control. Upon a Change in Control, as defined in the Plan, any
unvested portion of the Restricted Stock Award will immediately vest as of the
date of the Change in Control. For purposes of clarity, this provision shall not
apply to the Restricted Stock Award if the Restricted Stock Award was forfeited
prior to the date of the Change in Control.
 
4.   Vesting of Restricted Stock. Except as provided otherwise in Sections 1, 2
and 3 of this Annex A, the Restricted Stock shall vest in accordance with the
Vesting Schedule set forth in the Restricted Stock Award Agreement. Any Shares
that do not vest shall be forfeited.
 
5.   Voting Rights, Dividends and Custody. The Participant shall be entitled to
vote and receive regular cash dividends paid with respect to the Shares subject
to this Award prior to vesting; provided, however, that in no event shall the
Participant vote or receive dividends paid with respect to any forfeited Shares
on or after the date of forfeiture. The Shares subject to this
 

--------------------------------------------------------------------------------


 
Award shall be registered in the name of the Participant and held in the
Company's custody prior to vesting. The Participant shall, if so requested by
the Company, execute and return to the Company a stock power form respecting the
Shares subject to this Award.
 
6.   Tax Withholding. The Company may make such provisions as are necessary for
the withholding of all applicable taxes on the Restricted Stock, in accordance
with Article 15 of the Plan. With respect to the minimum statutory tax
withholding required with respect to the Restricted Stock, the Participant may
elect to satisfy such withholding requirement by having the Company withhold
Shares from this Award.
 
7.   Ratification of Actions. By accepting this Award or other benefit under the
Plan, the Participant and each person claiming under or through him shall be
conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company.
 
8.   Notices. Any notice hereunder to the Company shall be addressed to its
office at One Enterprise Center, 225 Water St., Suite 1400, Jacksonville, FL
32202; Attention: Corporate Secretary, and any notice hereunder to the
Participant shall be addressed to the Participant at the address specified on
the Restricted Stock Award Agreement, subject to the right of either party to
designate at any time hereafter in writing some other address.
 
9.   Definitions. Capitalized terms not otherwise defined herein shall have the
meanings given them in the Plan.
 
As used in this Agreement, “termination of employment” shall mean the
Participant’s ceasing to be an employee of the Company or any of its
Subsidiaries, whether by reason of voluntary or involuntary termination of
employment, the Participant’s employer ceasing to be a Subsidiary of the
Company, death, Permanent and Total Disability, or otherwise.
 
10.  Governing Law and Severability. To the extent not preempted by Federal law,
the Restricted Stock Award Agreement will be governed by and construed in
accordance with the laws of the State of Florida, without regard to conflicts of
law provisions. In the event any provision of the Restricted Stock Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Restricted Stock Award
Agreement, and the Restricted Stock Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 

